CHRIS DANIEL                01-15-00393-CR



©
April 21, 2015
                               HARRIS COUNTY DISTRICT CLERK



                                                                               FILED IN
                                                                        1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                        4/27/2015 2:37:39 PM
ROBERT L. SIRIANNI, JR., ESQUIRE
ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
                                                                                Clerk
201 NORTH NEW YORK AVE, STE 200
WITNER PARK, FL 32789

Defendant’s Name: CHRISTOPHER ERNEST BRAUGHTON

Cause No: 1389139

Court:   228th DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Defendant’s Notice of Appeal on motion only- filed date; 4/16/15 Ruling Made:
4/13/15 DENIED
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: ROBERT L. SIRIANNI, JR.
Motion for New Trial Filed: 3/6/15


Sincerely,

3    fo>Q>0Xtÿ
Norris
S.
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

      L. MILLS (DELIVERED VIA E-MAIL)




This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
04/16/2015 01:50:53 PM                   713-755-1451                           Page 2 / 3
                                                                                  Filed 15 April 16 P1:51
                                                                                              -
                                                                                  Chris Daniel District Clerk
                                                                                  Harris County
                                                                                  FAX1 6112538




                                         IN THE 228th DISTRICT COURT
                                       HARRIS COUNTY, STATE OF TEXAS


                     STATE OF TEXAS,                                     CAUSE No.:

                                                                       1389139-01010
                           Plaintiff
                              v„

               CHRISTOPHER BRAUGHTON

                           Defendant
                                                                  NOTICE OF APPEAL




                                          NOTICE OF APPEAL

              Notice is hereby given that the Defendant, Christopher Braughton, appeals to the First

         Court of Appeals, the Final Judgment and Sentence signed on February 11, 2015, and all

         adverse interlocutory rulings, including Denial of Defendant’s Motion for New Trial, dated

         April 13, 2015.
04/16/2015 01:50:53 PM                   713-755-1451                            Page 3 / 3




               Dated: April 16,2015



                                                  Respectfully submitted,
                                                                                                 I
                                                  /s/Robert L. Sirianni. Jr,
                                                  Robert L. Sirianni, Jr., Esquire
                                                  Texas Bar No. 216624
                                                  BROWNSTONE, P.A.
                                                  201 North New York Ave., Ste. 200              i
                                                  Winter Park, FL 32789
                                                  Ph. 407-388-1900                               i
                                                  Fax 407-622-1511                               i
                                                  E-mail: rohertsi ri anih@bioumstoneiaw.eom     i
                                                  Secondary e-mail:
                                                  janel le@hrowiistonelaw.com                    :




                                      CERTIFICATE OF SERVICE

               Ihereby certify that on the 16* day of April, 2015, a copy of the foregoing was
         served on the following, via United States Postal Service:


               Office of District Attorney
               Harris County, Texas
               1201 Franklin Street, Ste. 600
               Houston, TX 77251


                                                         /s/Robert I... Sirianni, Jr.
                                                         Robert L. Sirianni, Jr., Esquire
THE STATE         OF   TEXAS
                                                        Cause No. 1389139

                                                                               IN THE 228         DISTRICT COURT
                                                                                                                          ©
v.                                                                             COUNTY CRIMINAL COURT AT LAW NO.

BRAUGHTON, CHRISTOPHER ERNEST                                                  HARRIS COUNTY, TEXAS
, Defendant
           TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
              is not a plea-bargain case, and the defendant has the right of appeal. [or]
     |_i      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
              is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
              is a plea-bargain case, and the defendant has NO right of appeal, [or]
                  defendant has wab/gathk right of appeal.                                                   PILED
Judge
                                                                               crurift Time:.
                                                                          Date Signed
                                                                                                                      !I 2B15
                                                                                                                 "ma   County, Texas
                                                                                                     By.
                                                                                                                     deputy     '        '*

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file; a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to                              -
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.


Defendant                                                                 Defendant's Counsel

Mailing Address:       _                                                  State Bar of Texas ID number:
Telephone number:        .                                                Mailing Address:

Fax number (if any):                                                      Telephone number:
                                                                          Fax number (if any):

* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court’s permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
               APPEAL CARD v                      \2
Court               ip- 1 1   - 1.5       Cause No.
  ZZ&                                    1388 i3T
                    The State of Texas
                           Vs
  'foeAUfi t-iTTXvt > CmeisroPrigg-
Date Notice
                                         H-ld-lS
Of Appeal: .           0Lf\(e>l5
Presentation:                    Vol.      Pg,

Judgment:
                 _               Vol..     Pg,

Judge Presiding
                 _
Court Reporter
Court Reporter
                 __
Court Reporter   _
Attorney
on Trial

Attorney
                      Si £»*A/rt/
on Appeal.

               Appointed
                           _    Hired.
Offense      /YWi/LD&t
Jury Trial          Yes        No

Punishment
Assessed   _
             _ uk
Companion Cases
(If Known)

Amount of
Appeal Bond

Appellant
Confined:           YesÿÿNo
Date Submitted
To Appeal Section
                                                  A
Deputy Clerk.              m    y